DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukijima (US Pat. Pub. No. US 2011/0058825 A1).
Regarding claim 1, Tsukijima discloses an image forming apparatus 100 comprising: a coupling device (a door locking apparatus) 10 to perform coupling or decoupling between the image forming apparatus 100 and a consumable (a developer cartridge) 1 (paragraphs [0028] and [0036]); a sensor (a door position detecting means) 20 to sense an opening of a cover (an external door) 102 of the image forming apparatus 100 (paragraph [0039]); and a processor (a controller) 11 to: when receiving an opening sensing signal of the cover 102 from the sensor 20, determine whether the consumable 1 coupled to the image forming apparatus 100 corresponds to a consumable access condition, and based on a result of the determination, transmit a signal requesting decoupling of the consumable 1 corresponding to the consumable access condition to the coupling device 10 (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 4, Tsukijima discloses wherein the processor 11 is further to, when receiving the opening sensing signal of the cover 102, determine whether each of a state of the image forming apparatus 100 and a state of the consumable 1 coupled to the image forming apparatus 100 corresponds to a predetermined condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 5, Tsukijima discloses wherein, when the consumable 1 coupled to the image forming apparatus 100 includes a toner cartridge (paragraph [0025]), the processor 11 is further to: determine whether an event related to the toner cartridge 1 has occurred in the image forming apparatus 100, and determine whether the consumable 1 coupled to the image forming apparatus 100 corresponds to a replacement condition or an inspection condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 6, Tsukijima discloses wherein the processor 11 is further to: determine whether the image forming apparatus 100 is in a predetermined operation mode or a predetermined login mode of a user, and determine whether the consumable 1 coupled to the image forming apparatus 100 corresponds to a replacement condition or an inspection condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 7, Tsukijima further discloses a plurality of coupling devices 10 corresponding to a plurality of consumables 1, wherein, only a coupling device 10 corresponding to the consumable 1 corresponding to the consumable access condition performs decoupling between the consumable 1 corresponding to the consumable access condition and the image forming apparatus 100 (paragraphs [0027]-[0028]).
Regarding claim 8, Tsukijima discloses a method of removing a consumable 1 from an image forming apparatus 100, the method comprising: sensing an opening of a cover 102 of the image forming apparatus 100 (paragraph [0039]); when the opening of the cover 102 is sensed, determining whether a consumable 1 coupled to the image forming apparatus 100 corresponds to a consumable access condition: based on a result of the determining, generating a signal requesting decoupling of the consumable 1 corresponding to the consumable access condition; and decoupling between the consumable 1 corresponding to the consumable access condition and the image forming apparatus 100 according to the generated signal requesting decoupling (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 11, Tsukijima discloses wherein the determining of whether the consumable 1 coupled to the image forming apparatus 100 corresponds to the consumable access condition comprises: when the opening of the cover 102 is sensed, determining whether each of a state of the image forming apparatus 100 and a state of the consumable 1 coupled to the image forming apparatus 100 corresponds to a predetermined condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 12, Tsukijima discloses wherein, when the consumable 1 coupled to the image forming apparatus 100 includes a toner cartridge (paragraph [0025]), the determining of whether the consumable 1 coupled to the image forming apparatus 100 corresponds to the consumable access condition comprises: determining whether an event related to the toner cartridge 1 has occurred in the image forming apparatus 100 and whether the consumable 1 coupled to the image forming apparatus 100 corresponds to a replacement condition or an inspection condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 13, Tsukijima discloses wherein the determining of whether the consumable 1 coupled to the image forming apparatus 100 corresponds to the consumable access condition comprises: determining whether the image forming apparatus 100 is in a predetermined operation mode or a predetermined login mode of a user; and determining whether the consumable 1 coupled to the image forming apparatus 100 corresponds to a replacement condition or an inspection condition (paragraphs [0028]-[0030], [0039] and [0041]).
Regarding claim 14, Tsukijima discloses wherein the decoupling comprises: when a plurality of coupling devices 10 corresponding to a plurality of consumables 1 are provided in the image forming apparatus 100, only a coupling device 10 corresponding to the consumable 1 corresponding to the consumable access condition performs decoupling between the consumable 1 corresponding to the consumable access condition and the image forming apparatus 100 (paragraphs [0027]-[0028]).
Regarding claim 15, Tsukijima discloses a non-transitory computer-readable storage medium storing thereon instructions executable by a processor 11, the computer-readable storage medium comprising: instructions to sense an opening of a cover 102 of an image forming apparatus 100 (paragraph [0039]); instructions to determine whether a consumable 1 coupled to the image forming apparatus 100 corresponds to a consumable access condition when the opening of the cover 102 is sensed; and instructions to, based on a result of determination, request decoupling of the consumable 1 corresponding to the consumable access condition (paragraphs [0028]-[0030], [0039] and [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukijima in view of Umeda (US Pat. No. 8,192,001 B2; cited in IDS filed 6/3/2021).
Tsukijima, as discussed above, further discloses: unlock the consumable 1 corresponding to the consumable access condition from the image forming apparatus 100 (paragraph [0028]).
Tsukijima differs from the instant claimed invention in not disclosing: push the consumable corresponding to the consumable access condition in a direction opposite to a direction in which the consumable corresponding to the consumable access condition is inserted into the image forming apparatus according to the transmitted signal requesting decoupling.
Umeda discloses a coupling device being configured to: unlock a consumable 20A corresponding to a consumable access condition from an image forming apparatus 1, and push the consumable 20A corresponding to the consumable access condition in a direction opposite to a direction in which the consumable 20A corresponding to the consumable access condition is inserted into the image forming apparatus 1 according to the transmitted signal requesting decoupling (column 14, lines 33-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the push mechanism as taught by Umeda to the coupling device of Tsukijima to be easier to remove/replace the consumable.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukijima in view of Seto (US Pat. No. 9,996,023 B2; cited in IDS filed 6/3/2021).
Tsukijima, as discussed above, differs from the instant claimed invention in not disclosing: a user interface device, wherein the processor is further to: through the user interface device, display a pop-up window for receiving a user input of whether to decouple the consumable corresponding to the consumable access condition, receive a user input with respect to the displayed pop-up window, and based on the received user input, transmit the signal requesting decoupling of the consumable corresponding to the consumable access condition to the coupling device.
Seto discloses an image forming apparatus (Fig. 1) comprising: a coupling device 18 to perform coupling or decoupling between the image forming apparatus and a consumable 7 (Fig. 2); a user interface device, wherein a process or is further to: through the user interface device 19, display a pop-up window for receiving a user input of whether to decouple the consumable 7 corresponding to the consumable access condition, receive a user input with respect to the displayed pop-up window, and based on the received user input, transmit the signal requesting decoupling of the consumable 7 corresponding to the consumable access condition to the coupling device 18 (column 5, lines 30-37; column 6, lines 44-50; column 7, line 63 to column 8, line 25; Figs. 7A-7F).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukijima in view of Seto.
Tsukijima, as discussed above, differs from the instant claimed invention in not disclosing: the generating of the signal requesting decoupling comprises: displaying a pop-up window for receiving a user input of whether to decouple the consumable corresponding to the consumable access condition; receiving a user input with respect to the displayed pop-up window; and based on the received user input, generating the signal requesting decoupling of the consumable corresponding to the consumable access condition.
Seto discloses a generating of a signal requesting decoupling comprising: displaying a pop-up window for receiving a user input of whether to decouple the consumable 7 corresponding to the consumable access condition; receiving a user input with respect to the displayed pop-up window; and based on the received user input, generating the signal requesting decoupling of the consumable 7 corresponding to the consumable access condition (column 5, lines 30-37; column 6, lines 44-50; column 7, line 63 to column 8, line 25; Figs. 7A-7F).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tachibana (US Pat. Pub. No. US 2010/0329704 A1) discloses an image forming apparatus comprising: a coupling device to perform coupling or decoupling between the image forming apparatus and a consumable; a toner replacement cover; toner bottle covers; a processor; and a display.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 2, 2022